EXHIBIT 10.63

 

December 20, 2002

 

Michael Zukerman

 

Dear Mike:

 

This letter amends the employment agreement between you and Critical Path (the
“Company”) dated June 11, 2001 (the “Original Agreement”), in the following
respects:

 

  1. On or before January 30, 2003, you will receive a bonus payment of $50,000.
This bonus payment will be 100% recoverable by the Company in the event your
employment is involuntarily terminated for Cause or voluntarily terminated by
you for any reason (other than Constructive Termination) prior to December 31,
2003.

 

  2. Effective February 1, 2003, you will report to Paul Bartlett, who is
expected to become the EVP and CFO, and you will assume responsibility for the
management of the Human Resources and Legal functions. In the event Mr. Bartlett
does not become the EVP, CFO of the Company, you and I will discuss the
appropriate reporting relationship. Effective immediately, you will be a part
of, and attend all meetings of, the Executive Committee of the Company.

 

  3. Section 3 of the Original Agreement obligates you to loyally and
conscientiously perform the duties required of you, and to devote your full
business energies, efforts and abilities to your employment with the Company,
and you hereby reaffirm that obligation.

 

  4. If, prior to December 31, 2003, your employment with the Company terminates
for any reason whatsoever (including for Cause or voluntarily by you), the
Company will, on or before the last day of your employment, make a severance
payment to you equal to the amount you would have received in the event that
your position were to be eliminated in the RIF currently planned for January 15,
2003. For the avoidance of doubt, this amount is equal to the severance amount
as calculated under your original agreement, plus a WARN statutory payment of
two months base salary, for a total of $166,666.67. Following December 31, 2003,
any severance payable by the Company to you shall be as provided under the
Original Agreement.

 

  5. An additional item (iv) shall be permanently added to the definition of
Constructive Termination contained in Exhibit A of your agreement, as follows:
“(iv) any change, for any reason, in the status of Bill McGlashan as either
Chairman or CEO of the Company, unless you agree in writing to a waiver of this
event as a Constructive Termination trigger.”

 

  6. Any dispute, claim or controversy arising out of or relating to this
Amendment or the Original Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Amendment or the Original Agreement to arbitrate, shall be
determined by binding arbitration (without the necessity for any earlier
mediation or other ADR) in San Francisco, CA, before a sole arbitrator, and the
fees and costs of such arbitration shall be paid by the Company. The arbitration
shall be administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures and with no rights of discovery by either party. Such arbitration
shall occur within 30 days of the first demand by the Company or by you for
arbitration. The Parties agree that arbitration shall be the exclusive and final
remedy, and any arbitrator’s award shall be enforceable in any court having
jurisdiction. The arbitrator shall, in the award, allocate the attorneys’ fees
of the prevailing party against the party who did not prevail. In any judicial
proceeding in connection with the enforcement of an arbitrator’s award, the
prevailing party shall be entitled to, and shall receive, its attorney’s fees
and costs. Any payment under Section 4 of this agreement which is delayed for
any reason shall automatically bear interest at the rate of 2% per month.

 

Initials:                                      

 



--------------------------------------------------------------------------------

  7. In the case of any conflict between the terms of this letter and the
Original Agreement, this letter shall control. All other terms and conditions
contained in the Original Agreement which are not inconsistent with the terms of
this letter shall remain in full force and effect. All capitalized terms not
defined herein shall have the meanings prescribed to them in the Original
Agreement.

 

If you agree with the terms and conditions contained in this letter, please sign
where indicated below.

 

Sincerely,

/s/ William McGlashan, Jr.

--------------------------------------------------------------------------------

William McGlashan, Jr.

Chairman and CEO

 

/s/ Laureen DeBuono

--------------------------------------------------------------------------------

Laureen DeBuono

EVP and CFO

 

Accepted and Agreed:

/s/ Michael Zukerman

--------------------------------------------------------------------------------

Michael Zukerman

 

Initials:                                      

 